Bijur, J. (dissenting):
I am unable to concur in the views expressed by my learned colleague in reference to the waiver of the right to a trial by jury. It seems to me that the determinative factor is the consideration of public policy. Thus, in Cancemi v. People (18 N. Y. 128, 138), a case involving a judgment of death for murder, the Court of Appeals held that the policy of the State demanded that a jury consisting of twelve persons should alone be qualified to render a legal verdict, and that notwithstanding the consent of the accused, a verdict by a less number could not be recognized. (See, also, as to exemption from execution, Kneettle v. Newcomb, 22 N. Y. 249.) On the other hand, the distinction between such a case and one in which only civil rights were involved and in which the State had no interest was clearly recognized in Sentenis v. Ladew (140 N. Y. 463) and Baird v. Mayor (74 id. 382).
There is a middle ground represented by cases in which the State has at least a qualified interest. Thus, agreements to arbitrate, while executory, were regarded before the Arbitration Law as unenforcible because they undertook to oust the jurisdiction of the courts. In cases involving, for example, the method of sale under conditional sales agreements it has been held that while the State had sufficient interest in the situation to deprive the vendee *446of the privilege to waive his rights to a statutory sale, nevertheless after the correct method of sale had been initiated the vendee might for an adequate consideration and in express terms compromise the respective claims in any way he deemed advisable. (Seeley v. Prentiss Tool & Supply Co., 158 App. Div. 853; affd., 216 N. Y. 687.) These were all cases in which the party entitled to the privilege voluntarily undertook to surrender it.
On the other hand, in Moot v. Moot (214 N. Y. 204, 211) the court held that a jury trial in a civil case could not be waived in invitum except in the manner prescribed by law, and that an implied waiver could not be imposed by the General Rules of Practice which did not in that connection have the force of statute. From none of these cases do I think that it follows that parties engaged by contract to a continuous course of transactions may not in the same agreement lawfully contract for one mode of trial, fully recognized by law, rather than another. I cannot see that any public policy of the State is contravened by a trial before a judge rather than before a judge and jury, and this seems to me to apply more particularly to the Municipal Court where the usual mode of trial is without a jury. Since the right to a trial by jury may be waived voluntarily in modes other than those prescribed by the statute (Mackellar v. Rogers, 109 N. Y. 468, 472), I think that the waiver in the case before us was effective.
In my opinion, therefore, the order should be modified to provide that the default be opened; that the judgment stand as security and that the cause be set for trial on a convenient day on the non-jury calendar.